UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1659



WILLIAM MILHOAN,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-03-2051-2)


Submitted:   June 19, 2006                 Decided:   June 28, 2006


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelly Lee Elswick-Hall, VENEZIA LAW OFFICES, LC, Charleston, West
Virginia, for Appellant. James Anthony Winn, Assistant Regional
Counsel, Michelle Dawn Scotese, Donna L. Calvert, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania; Kelly Rixner Curry,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William   Milhoan   appeals    the   district   court’s    order

accepting the recommendation of the magistrate judge to affirm the

Commissioner’s denial of disability insurance benefits.         We must

uphold the decision to deny benefits if the decision is supported

by substantial evidence and the correct law was applied.            See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).   We have thoroughly reviewed the administrative record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.    See Milhoan v. Barnhart, No. CA-03-

2051-2 (S.D. W. Va. Mar. 30, 2005).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                               AFFIRMED




                                 - 2 -